Exhibit 10.1

 

Execution Copy

 

 

 

STOCKHOLDERS AGREEMENT

 

 

among

 

 

Michaels Stores, Inc.

 

 

and

 

 

Certain Stockholders of Michaels Stores, Inc.

 

 

 

Dated as of October 31, 2006

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

EFFECTIVENESS; DEFINITIONS.

2

 

 

 

 

1.1.

Effectiveness

2

 

 

 

 

 

1.2.

Definitions

2

 

 

 

 

2.

TRANSFER RESTRICTIONS.

2

 

 

 

 

 

2.1.

Certain Permitted Transfers.

2

 

 

 

 

 

2.2.

Right of First Refusal.

3

 

 

 

 

 

2.3.

Securities Laws Restrictions

5

 

 

 

 

 

2.4.

Impermissible Transfer

5

 

 

 

 

 

2.5.

Other Restrictions on Transfer

5

 

 

 

 

 

2.6.

Period

5

 

 

 

 

3.

RIGHT OF PARTICIPATION.

5

 

 

 

 

 

3.1.

Right of Participation.

5

 

 

 

 

 

3.2.

Post-Issuance Notice

8

 

 

 

 

 

3.3.

Excluded Transactions

8

 

 

 

 

 

3.4.

Certain Provisions Applicable to Options, Warrants and Convertible Securities

9

 

 

 

 

 

3.5.

Acquired Shares

9

 

 

 

 

 

3.6.

Period

9

 

 

 

 

4.

CALL OPTION.

9

 

 

 

 

 

4.1.

Call Option Upon Termination

9

 

 

 

 

 

4.2.

Payments

10

 

 

 

 

 

4.3.

Closing.

10

 

 

 

 

 

4.4.

Investor Group Call Option

11

 

 

 

 

 

4.5.

Acknowledgment

11

 

 

 

 

 

4.6.

Period

11

 

 

 

 

5.

INFORMATION RIGHTS.

11

 

 

 

 

 

5.1.

Financial and Other Information

11

 

 

 

 

 

5.2.

Other Information

12

 

 

 

 

 

5.3.

Confidentiality

12

 

i

--------------------------------------------------------------------------------


 

 

5.4.

Period

13

 

 

 

 

6.

REMEDIES.

13

 

 

 

 

 

6.1.

Generally

13

 

 

 

 

 

6.2.

Deposit

13

 

 

 

 

7.

LEGENDS.

13

 

 

 

 

 

7.1.

Restrictive Legend

13

 

 

 

 

 

7.2.

1933 Act Legends

14

 

 

 

 

 

7.3.

Stop Transfer Instruction

14

 

 

 

 

 

7.4.

Termination of 1933 Act Legend

14

 

 

 

 

8.

AMENDMENT, TERMINATION, ETC.

14

 

 

 

 

 

8.1.

Oral Modifications

14

 

 

 

 

 

8.2.

Written Modifications

14

 

 

 

 

 

8.3.

Effect of Termination

15

 

 

 

 

9.

DEFINITIONS

15

 

 

 

 

 

9.1.

Certain Matters of Construction

15

 

 

 

 

 

9.2.

Definitions

15

 

 

 

 

10.

MISCELLANEOUS.

20

 

 

 

 

 

10.1.

Authority:  Effect

20

 

 

 

 

 

10.2.

Notices

20

 

 

 

 

 

10.3.

Merger; Binding Effect, Etc

22

 

 

 

 

 

10.4.

Descriptive Heading

23

 

 

 

 

 

10.5.

Counterparts

23

 

 

 

 

 

10.6.

Severability

23

 

 

 

 

 

10.7.

No Recourse

23

 

 

 

 

11.

GOVERNING LAW.

23

 

 

 

 

 

11.1.

Governing Law

23

 

 

 

 

 

11.2.

Consent to Jurisdiction

23

 

 

 

 

 

11.3.

WAIVER OF JURY TRIAL

24

 

 

 

 

 

11.4.

Exercise of Rights and Remedies

24

 

ii

--------------------------------------------------------------------------------


 

STOCKHOLDERS AGREEMENT

 

This Stockholders Agreement (the “Agreement”) is made as of October 31, 2006 by
and among:

 

(i)            Michaels Stores, Inc. (the “Company”);

 

(ii)           Michaels Holdings LLC (the “LLC”), Highfields Capital I LP,
Highfields Capital II LP, and Highfields Capital III LP (collectively, the
“Highfields Funds”), 4390075 Canada Inc. and any other Person executing this
Agreement and listed as an “Investor” on the signature pages hereto and such
other Persons who from time to time become party hereto by executing a
counterpart signature page hereof and are designated by the Board as “Investors”
(collectively with their Permitted Transferees, the “Investors”);

 

(iii)          such other Persons who from time to time become party hereto by
executing a counterpart signature page hereof (or an option award, joinder
agreement or other agreement that binds such Persons to this Agreement) and are
designated by the Board as “Managers” (collectively, the “Managers”); and

 

(iv)          such other Persons, if any, that from time to time become party
hereto as Permitted Transferees of Shares pursuant to Section 2.2 (together with
the Investors and the Managers, the “Stockholders”) in accordance with the terms
hereof.

 

RECITALS

 

1.             On or about the date hereof, the Company is consummating a
leveraged recapitalization transaction on the terms and subject to the
conditions of an Agreement and Plan of Merger, dated as of June 30, 2006 (as
amended, the “Merger Agreement”), among the Company, Bain Paste Mergerco, Inc.,
a Delaware corporation, Blackstone Paste Mergerco, Inc., a Delaware corporation,
Bain Paste Finco, LLC, a Delaware limited liability company, and Blackstone
Paste Finco, LLC, a Delaware limited liability company.

 

2.             Upon the closing of the transactions contemplated by the Merger
Agreement, the Common Stock (as defined below) of the Company will be held as
set forth on Schedule I hereto.

 

3.             In connection with the foregoing, the Company and the Investors
are entering into a Registration Rights Agreement dated on or about the date
hereof (the “Registration Rights Agreement”).

 

4.             The parties believe that it is in the best interests of the
Company and the Stockholders to set forth their agreements on certain matters.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

Therefore, the parties hereto hereby agree as follows:

 

1.             EFFECTIVENESS; DEFINITIONS.

 

1.1.       Effectiveness.  This Agreement shall become effective on the Closing
Date (as defined in the Merger Agreement)(referred to herein as the “Closing”).

 

1.2.       Definitions.  Certain terms are used in this Agreement as
specifically defined herein.  These definitions are set forth or referred to in
Section 9 hereof.

 

2.             TRANSFER RESTRICTIONS.

 

No holder of Shares may Transfer such Shares to any other Person at any time
except as provided in this Section 2.

 

2.1.       Certain Permitted Transfers.

 

2.1.1.       Intra-Investor Group Transfers.  Any holder of Investor Shares may
Transfer any or all of such Shares to an Affiliate or Affiliated Fund of such
holder.

 

2.1.2.       Estate Planning.  Subject to the provisions of Section 4, any
holder of Shares who is a natural Person may Transfer any or all of such Shares
(i) by gift to, or for the benefit of, any Member or Members of the Immediate
Family of such holder or (ii) by Transfer to a trust, private foundation or
entity formed for estate planning purposes for the benefit of such holder and/or
any Member or Members of the Immediate Family of such holder so long as such
holder serves as trustee for such trust or in an equivalent capacity with
respect to any such private foundation or other entity and provided that the
trust instrument or other documents governing such trust, private foundation or
other entity provides that such holder, as trustee (or equivalent), shall retain
sole and exclusive control over the voting and disposition of such Shares until
the termination of this Agreement.

 

2.1.3.       Upon Death.  Subject to the provisions of Section 4, if applicable,
upon the death of any holder of Shares who is a natural Person, such Shares may
be distributed by the will or other instrument taking effect at death of such
holder or by applicable laws of descent and distribution to such holder’s
estate, executors, administrators, personal representatives, heirs, legatees or
distributees, whether or not such recipients are Members of the Immediate Family
of such holder.

 

2.1.4.       Company or Other Persons with Board Approval.  Any holder of Shares
may Transfer any or all of such Shares (i) with the Board’s approval, to the
Company or any subsidiary of the Company or (ii) to such other Persons as the
Board may approve.

 

2

--------------------------------------------------------------------------------


 

2.1.5.       Additional Permitted Transfers by Investors.  Any holder of
Investor Shares may Transfer any or all of such Shares to its partners, members
or other holders of its beneficial interests in connection with the termination
of such holder’s legal existence, subject to compliance with Section 2 of the
Registration Rights Agreement.  Any such Transfer may be made no earlier than
twelve months prior to the termination of such holder’s legal existence.

 

No Transfer permitted under the terms of this Section 2.1 shall be effective
unless the transferee of such Shares (each, a “Permitted Transferee”) has
delivered to the Company a written acknowledgment and agreement in form and
substance reasonably satisfactory to the Company that such Shares to be received
by such Permitted Transferee will remain Investor Shares or Management Shares,
as the case may be, and will be subject to all of the provisions of this
Agreement and that such Permitted Transferee will be bound by, and will be a
party to, this Agreement as the holder of Investor Shares or Management Shares,
as the case may be, hereunder; provided, however, that (a) any Shares that are
Transferred to any director, officer or employee of, or consultant or adviser
to, the Company or any of its subsidiaries will thereafter become Management
Shares hereunder, and (b) any Shares that are Transferred to any Investor will
thereafter become Investor Shares hereunder; and provided further that no
Transfer by any holder of Shares to a Permitted Transferee will relieve such
holder of any of its obligations hereunder.  Notwithstanding anything to the
contrary herein or otherwise, the Board will have no obligation to approve any
Transfer to any Person pursuant to Section 2.1.4.

 

2.2.       Right of First Refusal.

 

2.2.1.       Right of First Refusal.  In addition to Transfers permitted under
Section 2.1, each holder of Shares other than holders of Management Shares may
Transfer Shares to any Prospective Transferee in compliance with this Section
2.2.

 

2.2.2.       Notice.  Any holder of Shares other than holders of Management
Shares that has a bona fide, binding, written offer to purchase all or any
portion of such Shares, shall first deliver to the Company a written notice (the
“ROFR Offer Notice”) at least 60 days prior to such proposed Transfer.  The ROFR
Offer Notice shall include:

 

(a)           the principal terms and conditions of the proposed Transfer,
including (i) the names and addresses of the Prospective Transferees, (ii) the
number and class of the Shares to be Transferred to each such Prospective
Transferee, (iii) the date of the proposed Transfer, (iv) the proposed purchase
price, (v) any other material terms of the proposed Transfer and (vi) a copy of
such bona fide, binding, written offer from the Prospective Transferees; and

 

(b)           an irrevocable offer (a “ROFR Option”) to Sell all such Shares to
the Company or its designee for a purchase price equal to or less than the price
specified in the ROFR Offer Notice for such Shares and otherwise on terms that
are the same or more favorable to the Company than the terms that would apply to
such proposed Sale to the Prospective Transferees.

 

3

--------------------------------------------------------------------------------


 

2.2.3.       Acceptance.  Any ROFR Option may be exercised by delivery of
written notice of acceptance (the “ROFR Acceptance Notice”) to the offeror
within 60 days after delivery of the related ROFR Offer Notice.  The ROFR
Acceptance Notice shall state that the Company or its designee has elected to
exercise the ROFR Option.  The ROFR Option will be allocated among the Company
and its designees in such proportion as the Company may, in its sole discretion,
determine.

 

2.2.4.       Failure to Exercise ROFR.  If the Company or its designee(s) do not
deliver a ROFR Acceptance Notice as provided in Section 2.2.3, then they shall
be deemed to have forfeited any right to purchase the subject Shares hereunder,
and the holder of such Shares shall be free to sell such Shares to the
Prospective Transferee upon the terms set forth in the ROFR Offer Notice within
the 120 day period following the delivery of the ROFR Offer Notice.

 

2.2.5.       Closing.  The closing of any purchase and sale of Shares pursuant
to the exercise of any ROFR Option shall take place as soon as reasonably
practicable, and in any event not later than 45 days after delivery of the ROFR
Acceptance Notice (provided, that such time shall be extended as necessary to
comply with applicable legal requirements) at the principal office of the
Company, or at such other time and location as the parties to such purchase may
mutually determine.  At the closing of any purchase and sale of Shares following
the exercise of any ROFR Option, the holders of Shares to be sold will deliver
to the Company (or to its designee(s), if applicable) a certificate or
certificates representing the Shares to be purchased duly endorsed, or with
stock (or equivalent) powers duly endorsed, for transfer with signature
guaranteed, free and clear of any Adverse Claim, with any necessary stock (or
equivalent) transfer tax stamps affixed, together with such certifications,
representations and warranties as the Company may reasonably request regarding
matters such as that:  (a) such holder has full right, title and interest in and
to such Shares; (b) such holder has all necessary power and authority and has
taken all necessary action to sell such Shares as contemplated; and (c) there is
no Adverse Claim with respect to such Shares, and the Company (or its
designee(s), if applicable) will pay to such holder by certified or bank check
or wire transfer of immediately available federal funds the purchase price of
the Shares being purchased by it.  If the purchase price includes consideration
other than cash, the cash equivalent value of the non-cash consideration will be
determined by the Board in good faith.

 

2.2.6.       Acknowledgment.  Each holder of Shares acknowledges and agrees
that, without limiting such holder’s rights under Section 5, neither the Company
nor any of its designee(s) (nor any other Person directly or indirectly
affiliated with the Company or its designees, whether as a significant
stockholder, director, officer, manager, employee, agent or otherwise) shall
have any duty or obligation to affirmatively disclose to such selling
Stockholders, and they shall not have any right to be advised of, any material
information regarding the Company or otherwise at any time prior to or upon the
exercise of any ROFR Option or any purchase of the Shares in accordance with the
terms of this Section 2.2.

 

4

--------------------------------------------------------------------------------


 

2.2.7.       Joinder to this Agreement.  No Transfer of Shares permitted under
the terms of this Section 2.2 shall be effective unless, and it shall be a
condition to any such Transfer of any Shares that, the transferee of such Shares
has delivered to the Company a written acknowledgment and agreement in form and
substance reasonably satisfactory to the Company to the effect that the
transferee will be bound by the terms and conditions of this Agreement to the
same extent as the holder Transferring such Shares is bound at the time of such
Transfer.

 

2.3.       Securities Laws Restrictions.  No holder of Shares may Transfer such
Shares to any other Person unless such holder first takes all reasonable and
customary steps, to the reasonable satisfaction of the Company (subject to
reasonable cooperation from the Company to facilitate such sale, but without
necessity of registering Shares under applicable securities laws), to ensure
that such Transfer (a) would not violate applicable securities laws and (b)
would not cause the Company to be required to register a class of equity
securities pursuant to Section 12(g) of the Exchange Act or the rules and
regulations adopted thereunder.

 

2.4.       Impermissible Transfer.  Any attempted Transfer of Shares not
permitted under the terms of this Section 2 shall be null and void, and the
Company shall not in any way give effect to any such impermissible Transfer.

 

2.5.       Other Restrictions on Transfer.  The restrictions on Transfer
contained in this Agreement are in addition to any other restrictions on
Transfer to which a Stockholder may be subject, including any restrictions on
Transfer contained in a restricted stock agreement, stock option agreement or
stock subscription agreement.

 

2.6.       Period.  Each of the foregoing provisions of this Section 2 shall
expire upon the earlier of (a) the consummation of a Change of Control or (b)
the effectiveness of the Company’s registration statement in connection with the
Initial Public Offering.

 

3.             RIGHT OF PARTICIPATION.

 

Subject to Section 3.3, the Company shall not, and shall not permit any direct
or indirect subsidiary of the Company (the Company and each such subsidiary, an
“Issuer”) to, issue or sell any shares of any of its capital stock or any
securities convertible into or exchangeable for any shares of its capital stock,
issue or grant any options or warrants for the purchase of, or enter into any
agreements providing for the issuance (contingent or otherwise) of, any of its
capital stock or any stock or securities convertible into or exchangeable for
any shares of its capital stock, in each case, to any Investor (including any
holder of more than 10% of the interests in the LLC) or an Affiliate of any
Investor (each an “Issuance” of “Subject Securities”), except in compliance with
the provisions of Section 3.1 or Section 3.2.

 

3.1.       Right of Participation.

 

3.1.1.       Offer.  Not fewer than 20 business days prior to the consummation
of an Issuance, a notice (the “Participation Notice”) shall be furnished by the
Issuer to each holder of Investor Shares and Management Participation Shares
(the “Participation Offerees”).  The Participation Notice shall include:

 

5

--------------------------------------------------------------------------------


 

(a)           the principal terms and conditions of the proposed Issuance,
including (i) the amount, kind and terms of the Subject Securities to be
included in the Issuance, (ii) the number of Equivalent Shares represented by
such Subject Securities (if applicable), (iii) the percentage of the total Fair
Market Value of Equivalent Shares outstanding as of immediately prior to giving
effect to such Issuance which the Fair Market Value of Equivalent Shares held by
such Participation Offeree constitutes (excluding for such purposes Unvested
Management Shares, the “Participation Portion”), (iv) the price (including if
applicable, the Price Per Equivalent Share) per unit of the Subject Securities,
including a description of any pricing formulae and of any non-cash
consideration sufficiently detailed to permit valuation thereof, (v) the
proposed manner of disposition, (vi) the name and address of the Person to whom
the Subject Securities will be issued (the “Prospective Subscriber”) and (vii)
if known, the proposed Issuance date; and

 

(b)           an offer by the Issuer to issue, at the option of each
Participation Offeree, to such Participation Offeree such portion of the Subject
Securities to be included in the Issuance as may be requested by such
Participation Offeree (not to exceed the Participation Portion of the total
amount of Subject Securities to be included in the Issuance), on the same terms
and conditions, with respect to each unit of Subject Securities issued to the
Participation Offerees, as each of the Prospective Subscribers shall be issued
units of Subject Securities.

 

3.1.2.       Exercise.

 

(a)           General.  Each Participation Offeree desiring to accept the offer
contained in the Participation Notice shall accept such offer by furnishing a
written commitment to the Issuer within 15 business days after the effectiveness
of the Participation Notice specifying the amount of Subject Securities (not in
any event to exceed the Participation Portion of the total amount of Subject
Securities to be included in the Issuance) which such Participation Offeree
desires to be issued to it (each a “Participating Buyer”).  Each Participation
Offeree who does not so accept such offer in compliance with the above
requirements, including the applicable time periods, shall be deemed to have
waived all rights to participate in such Issuance, and the Issuer shall
thereafter be free to issue Subject Securities in such Issuance to the
Prospective Subscriber and any Participating Buyers, at a price no less than the
minimum price set forth in the Participation Notice and on other principal terms
not substantially more favorable to the Prospective Subscriber than those set
forth in the Participation Notice, without any further obligation to such
non-accepting Participation Offerees pursuant to this Section 3.  If, prior to
consummation, the terms of such proposed Issuance shall change with the result
that the price shall be less than the minimum price set forth in the
Participation Notice or the other principal terms shall be substantially more
favorable to the Prospective Subscriber than those set forth in the
Participation Notice, it shall be necessary for a separate Participation Notice
to be furnished, and the terms and provisions of this Section 3.1 separately
complied with, in order to consummate such Issuance pursuant to this Section
3.1.

 

6

--------------------------------------------------------------------------------


 

(b)           Irrevocable Acceptance.  The acceptance of each Participating
Buyer shall be irrevocable except as hereinafter provided, and each such
Participating Buyer shall be bound and obligated to acquire in the Issuance on
the same terms and conditions, with respect to each unit of Subject Securities
issued, as the Prospective Subscriber, such amount of Subject Securities as such
Participating Buyer shall have specified in such Participating Buyer’s written
commitment.

 

(c)           Time Limitation.  If at the end of the 180th day following the
date of the effectiveness of the Participation Notice the Issuer has not
completed the Issuance, each Participating Buyer shall be released from all
obligations under the written commitment, the Participation Notice shall be null
and void, and it shall be necessary for a separate Participation Notice to be
furnished, and the terms and provisions of this Section 3.1 separately complied
with, in order to consummate such Issuance pursuant to this Section 3.1.

 

3.1.3.       Other Securities.  The Issuer may condition the participation of
the Participation Offerees in an Issuance upon the purchase by such
Participation Offerees of any securities (including, if applicable, debt
securities) other than Subject Securities (“Other Securities”) if and to the
extent that Prospective Subscribers’ participation in such Issuance is so
conditioned.  In such case, each Participating Buyer shall acquire in the
Issuance, together with the Subject Securities to be acquired by it, Other
Securities in the same proportion to the Subject Securities to be acquired by it
as the proportion of Other Securities to Subject Securities being acquired by
the Prospective Subscriber in the Issuance, on the same terms and conditions, as
to each unit of Subject Securities and Other Securities issued to the
Participating Buyers, as the Prospective Subscriber shall be issued units of
Subject Securities and Other Securities.

 

3.1.4.       Certain Legal Requirements.  In the event that the participation in
any Issuance by a holder of Shares as a Participating Buyer would require under
applicable law (a) the registration or qualification of such securities or (b)
the provision to any participant in the Issuance of any information (other than
information required to be provided pursuant to Section 5) regarding the
Company, its subsidiaries, such securities or the Issuer that is not otherwise
required to be provided for the Issuance, such holder of Shares shall not have
the right to participate in the Issuance.  Without limiting the generality of
the foregoing, it is understood and agreed that neither the Company nor the
Issuer shall be under any obligation to effect a registration of such securities
under the Securities Act or similar state statutes.

 

3.1.5.       Further Assurances.  Each Participating Buyer will take or cause to
be taken all such reasonable actions as may be necessary or reasonably desirable
in order to consummate each Issuance pursuant to this Section 3.1 and any
related transactions expeditiously, including executing, acknowledging and
delivering consents, assignments, waivers and other documents or instruments;
filing applications, reports, returns, filings and other documents or
instruments with governmental authorities; and otherwise cooperating with the
Company, the Issuer and the Prospective Subscriber.  Without limiting the
generality of the foregoing, each such Participating Buyer agrees

 

7

--------------------------------------------------------------------------------


 

to execute and deliver such subscription and other agreements specified by the
Issuer to which the Prospective Subscriber will be party.

 

3.1.6.       Closing.  The closing of an Issuance pursuant to Section 3.1 shall
take place at such time and place as the Issuer shall specify by notice to each
Participating Buyer.  At the Closing of any Issuance under this Section 3.1.6
each Participating Buyer shall be delivered the notes, certificates or other
instruments evidencing the Subject Securities (and, if applicable, Other
Securities) to be issued to such Participating Buyer, registered in the name of
such Participating Buyer or its designated nominee, free and clear of any
Adverse Claims, with any transfer tax stamps affixed, against delivery by such
Participating Buyer of the applicable consideration.

 

3.2.       Post-Issuance Notice.  Notwithstanding the notice requirements of
Sections 3.1.1 and 3.1.2, as long as such action would not materially
disadvantage any Person who would have been a Participation Offeree, the Issuer
may proceed with any Issuance prior to having complied with the provisions of
Section 3.1; provided that the Issuer shall:

 

(a)           provide to each holder of Shares who would have been a
Participation Offeree in connection with such Issuance (i) with prompt notice of
such Issuance and (ii) the Participation Notice described in Section 3.1.1 in
which the actual price per unit of Subject Securities (and, if applicable,
actual Price Per Equivalent Share) shall be set forth;

 

(b)           offer to issue to such holder of Shares such number of securities
of the type issued in the Issuance as may be requested by such holder of Shares
(not to exceed the Participation Portion that such holder of Shares would have
been entitled to pursuant to Section 3.1 multiplied by the sum of (i) the number
of Subject Securities included in the Issuance and (ii) the aggregate number of
Shares issued pursuant to this Section 3.2 with respect to such Issuance) on the
same economic terms and conditions with respect to such securities as the
subscribers in the Issuance received; and

 

(c)           keep such offer open for a period of 10 business days, during
which period, each such holder may accept such offer by sending a written
acceptance to the Issuer committing to purchase an amount of such securities
(not in any event to exceed the Participation Portion that such holder would
have been entitled to pursuant to Section 3.1 multiplied by the sum of (i) the
number of Subject Securities included in such Issuance and (ii) the aggregate
number of Shares issued pursuant to this Section 3.2 with respect to such
Issuance).

 

3.3.       Excluded Transactions.  The provisions of this Section 3 shall not
apply to Issuances by the Company or any subsidiary of the Company as follows:

 

(a)           Any Issuance of Common Stock upon the exercise or conversion of
any Common Stock, Options, Warrants or Convertible Securities outstanding or
approved on the date hereof or Issued after the date hereof in compliance with
the provisions of this Section 3;

 

8

--------------------------------------------------------------------------------


 

(b)           Any Issuance of Common Stock pursuant to the Initial Public
Offering;

 

(c)           The Issuance of Shares in connection with the Closing; or

 

(d)           Any Issuance of shares of Common Stock in connection with any
stock split, stock dividend or recapitalization approved by the Board.

 

3.4.       Certain Provisions Applicable to Options, Warrants and Convertible
Securities.  In the event that the Issuance of Subject Securities shall result
in any increase in the number of shares of Common Stock issuable upon exercise,
conversion or exchange of any Options, Warrants or Convertible Securities, the
number of shares (or Equivalent Shares, if applicable) of Subject Securities
(and Other Securities, if applicable) which the holders of such Options,
Warrants or Convertible Securities, as the case may be, shall be entitled to
purchase pursuant to Section 3.1, if any, shall be reduced, share for share, by
the amount of any such increase.

 

3.5.       Acquired Shares.  Any Subject Securities constituting Common Stock
acquired by any holder of Shares pursuant to this Section 3 shall be deemed for
all purposes hereof to be Investor Shares or Management Shares hereunder of like
kind with the Shares then held by the acquiring holder hereunder.

 

3.6.       Period.  Each of the foregoing provisions of this Section 3 shall
expire on the earlier of (a) the consummation of a Change of Control or (b) the
closing of the Initial Public Offering.

 

4.             CALL OPTION.

 

4.1.       Call Option Upon Termination.  Except as the Company may otherwise
agree in writing with any Manager with respect to Shares held by such Manager’s
Management Call Group, upon any termination of the employment by the Company and
its subsidiaries of any Manager (by the Company, such Manager or otherwise), the
Company shall have the right to purchase all of the Management Shares held by
such Manager or originally issued to such Manager but held by one or more
Permitted Transferees (collectively, the “Management Call Group”) on the
following terms (the “Management Call Option”):

 

4.1.1.       Purchased Management Shares.  The Company may purchase all of the
Purchased Management Shares held by such Management Call Group at a per share
price equal to the Fair Market Value of such Shares on the Management Call
Notice Date.

 

4.1.2.       Other Shares.  For all Management Shares which are not Purchased
Management Shares, the following terms shall apply:

 

(a)           Termination for Cause. If such termination is the result of
termination of such Manager’s employment by the Company or its subsidiaries for
Cause, then the Company may purchase all or any portion of the Shares held by
such Management Call Group at a per Share price equal to the lesser of the

 

9

--------------------------------------------------------------------------------


 

Cost or the Fair Market Value of such Shares on the Management Call Notice Date.

 

(b)           Death or Disability.  If such termination is the result of the
death or Disability of such Manager, then the Company may purchase all or any
portion of the Shares held by such Management Call Group at a per Share price
equal to the Fair Market Value of such Shares on the Management Call Notice
Date.

 

(c)           Termination by Manager.  If such termination is the result of
termination by a Manager (but not by the Company) other than by reason of the
Manager’s death or Disability and other than in circumstances where the Company
or its subsidiaries would have grounds to terminate such Manager for Cause, then
the Company may purchase all or any portion of the Shares held by such
Management Call Group at a per Share price equal to the Fair Market Value of
such Shares on the Management Call Notice Date.

 

(d)           Termination by the Company Not for Cause.  If such termination is
the result of termination by the Company or its subsidiaries and such
termination is not for Cause, then the Company may purchase all or any portion
of the Shares held by such Management Call Group at a per Share price equal to
the Fair Market Value of such Shares on the Management Call Notice Date.

 

4.1.3.       Notices. Any Management Call Option may be exercised by delivery of
written notice thereof (the “Management Call Notice”) to all members of the
applicable Management Call Group from whom the Company has elected to purchase
Shares no later than the Management Call Notice Date.  The Management Call
Notice shall state that the Company has elected to exercise the Management Call
Option and the price or date for determining the price of such shares.  For
purposes of this Section 4, the “Management Call Notice Date” shall mean the
date of delivery of a Management Call Notice, which, if delivered, shall be no
later than 240 days after (but not before the date that is one day after the
six-month anniversary of) the later of (i) the date of termination of employment
or (ii) the exercise of any Option originally granted to such Manager or the
date upon which any Unvested Shares granted to such Manager become Vested
Shares.

 

4.1.4.       Vesting.  The rights of the Company to purchase Management Shares
under this Section 4 are in addition to, and do not modify, any vesting
requirements that may be included in the terms of any Management Shares, and any
Shares which remain subject to restrictions upon termination by a Manager shall
be automatically forfeited to the Company, if applicable, in accordance with
their terms.

 

4.2.       Payments.  The Company shall make any payment required to be made by
the Company to the Management Call Group under any provision of this Section 4
in cash.

 

4.3.       Closing.

 

4.3.1.       The closing of any purchase and sale of Management Shares pursuant
to this Section 4 shall take place as soon as reasonably practicable, and in any
event not

 

10

--------------------------------------------------------------------------------


 

later than 30 days after the Management Call Notice Date (provided that such
time shall be extended as necessary to comply with applicable legal
requirements) at the principal office of the Company, or at such other time and
location as the parties to such purchase may mutually determine.

 

4.3.2.       At the closing of any purchase and sale of Management Shares
following the exercise of any Management Call Option, the holders of Shares to
be sold shall deliver to the Company a certificate or certificates representing
the Shares to be purchased by the Company duly endorsed, or with stock (or
equivalent) powers duly endorsed, for transfer with signature guaranteed, free
and clear of any Adverse Claim, with any necessary stock (or equivalent)
transfer tax stamps affixed, and the Company shall pay to such holder by
certified or bank check or wire transfer of immediately available federal funds
the purchase price of the Shares being purchased by the Company.  The delivery
of a certificate or certificates for Shares by any Person selling Shares
pursuant to any Management Call Option shall be deemed a representation and
warranty by such Person that:  (a) such Person has full right, title and
interest in and to such Shares; (b) such Person has all necessary power and
authority and has taken all necessary action to sell such Shares as contemplated
and (c) such Shares are free and clear of any and all Adverse Claims.

 

4.4.       Investor Group Call Option.  If the Company shall elect not to
purchase pursuant to this Section all Management Shares that are held by a
Management Call Group, the Company may, in its discretion, allocate all of its
rights to purchase such Shares under this Section to one or more Investors in
the discretion of the Company, provided however that any purchase of Shares by
an Investor shall be for cash and shall be made within the time periods set
forth for the Company’s performance under this Section.

 

4.5.       Acknowledgment.  Each holder of Management Shares acknowledges and
agrees that neither the Company nor any Person directly or indirectly affiliated
with the Company (in each case whether as a director, officer, manager,
employee, agent or otherwise) shall have any duty or obligation to affirmatively
disclose to holders of Management Shares, and they shall not have any right to
be advised of, any material information regarding the Company or otherwise at
any time prior to, upon, or in connection with any termination of his or her
employment by the Company or its subsidiaries upon the exercise of any
Management Call Option or any purchase of the Shares in accordance with the
terms hereof.

 

4.6.       Period.  The foregoing provisions of this Section 4 shall expire upon
the earlier of (a) the consummation of a Change of Control and (b) the closing
of the Initial Public Offering.

 

5.             INFORMATION RIGHTS.

 

5.1.       Financial and Other Information.  The Company shall provide or cause
to be provided, to any Stockholder that, together with its Affiliates or
Affiliated Funds, initially holds more than 5% of the outstanding Common Stock
as of the Closing (a “Five Percent Stockholder”), the following information:

 

11

--------------------------------------------------------------------------------


 

5.1.1.       Annual Reports.  As soon as available, and in any event within 90
days after the end of each fiscal year, the consolidated balance sheet of the
Company and its subsidiaries as at the end of such fiscal year and the
consolidated statements of income, cash flows and stockholders’ equity for such
fiscal year of the Company and its subsidiaries, accompanied by the audit report
of independent certified public accountants of recognized national standing with
respect thereto.

 

5.1.2.       Quarterly Reports.  As soon as available, and in any event within
45 days after the end of each of the first three fiscal quarters of each fiscal
year, the unaudited consolidated balance sheet of the Company and its
subsidiaries as at the end of such fiscal quarter and the consolidated
statements of income, cash flows and stockholder’s equity for such fiscal
quarter and the portion of the fiscal year then ended with such fiscal quarter
of the Company and its subsidiaries. 

 

5.1.3.       Monthly Reports.  As soon as available, and in any event within 30
days after the end of each fiscal month, other than the last month of any fiscal
quarter or of the fiscal year, the unaudited consolidated balance sheet of the
Company and its subsidiaries as at the end of such fiscal month and the
consolidated statements of income, cash flows and stockholder’s equity for such
fiscal month and the portion of the fiscal year then ended with such fiscal
month of the Company and its subsidiaries.

 

If, at any time, the Company is required by the rules and regulations of the
Commission to file annual and quarterly reports electronically with the
Commission through the Commission’s Electronic Data Gathering, Analysis and
Retrieval System (or any successor system), or is voluntarily filing such
reports, then the obligations of the Company under Sections 5.1.1 and 5.1.2
shall be satisfied by the making of such filings.

 

5.2.       Other Information.  The Company will also furnish to each Five
Percent Stockholder with reasonable promptness, such other information and data
with respect to the Company as such Stockholder may from time to time reasonably
request, which information will not be used for any purpose by such Five Percent
Stockholder other than to evaluate his, her or its investment in the Company and
shall be subject to the confidentiality provisions of Section 5.3 below.

 

5.3.       Confidentiality.  Each Five Percent Stockholder covenants and agrees
that if such Five Percent Stockholder receives information under this Section 5,
such Five Percent Stockholder shall keep confidential, and cause its officers,
directors, employees, agents and representatives, to keep confidential, all
information, materials and documents concerning the business of the Company and
its subsidiaries furnished by, or on behalf of, the Company or its subsidiaries
or otherwise acquired by such Five Percent Stockholder (the “Confidential
Information”).  Notwithstanding the foregoing, a Five Percent Stockholder shall
be permitted to disclose Confidential Information:  (a) to its officers,
managers, directors, employees, agents and representatives and Affiliates
provided that such Confidential Information shall remain confidential; (b) to
the extent required by applicable laws and regulations or by any subpoena or
similar legal process, or to the extent requested by any governmental agency or
authority; (c) to the extent such Confidential Information (i) becomes publicly
available other than as a result of a breach of this Agreement, (ii) becomes
available to the Five Percent Stockholder on a non-

 

12

--------------------------------------------------------------------------------


 

confidential basis from a source other than the Company or its subsidiaries or
(iii) was available to the Five Percent Stockholder on a non-confidential basis
prior to its disclosure to the Five Percent Stockholder by the Company or its
subsidiaries; or (d) to the extent the Company or its subsidiaries shall have
consented to such disclosure in writing.

 

5.4.       Period.  Each of the foregoing provisions of this Section 5 shall
expire on the closing of the Initial Public Offering.

 

6.             REMEDIES.

 

6.1.       Generally.  The Company and each holder of Shares shall have all
remedies available at law, in equity or otherwise in the event of any breach or
violation of this Agreement or any default hereunder by the Company or any
holder of Shares.  The parties acknowledge and agree that in the event of any
breach of this Agreement, in addition to any other remedies which may be
available, each of the parties hereto shall be entitled to specific performance
of the obligations of the other parties hereto and, in addition, to such other
equitable remedies (including, preliminary or temporary relief) as may be
appropriate in the circumstances.

 

6.2.       Deposit.  Without limiting the generality of Section 6.1, if any
holder of Shares fails to deliver to the purchaser thereof the certificate or
certificates evidencing Shares to be Sold pursuant to Section 4 hereof, such
purchaser may, at its option, in addition to all other remedies it may have,
deposit the purchase price for such Shares with any national bank or trust
company having combined capital, surplus and undivided profits in excess of One
Hundred Million Dollars ($100,000,000) (the “Escrow Agent”) and the Company
shall cancel on its books the certificate or certificates representing such
Shares and thereupon all of such holder’s rights in and to such Shares shall
terminate.  Thereafter, upon delivery to such purchaser by such holder of the
certificate or certificates evidencing such Shares (duly endorsed, or with stock
powers duly endorsed, for transfer, with signature guaranteed, free and clear of
any Adverse Claims, and with any transfer tax stamps affixed), such purchaser
shall instruct the Escrow Agent to deliver the purchase price (without any
interest from the date of the closing to the date of such delivery, any such
interest to accrue to such purchaser) to such holder.

 

7.             LEGENDS.

 

7.1.       Restrictive Legend.  Each certificate representing Shares shall have
the following legend endorsed conspicuously thereupon:

 

The sale, encumbrance or other disposition of the shares of stock represented by
this certificate are subject to the provisions of a Stockholders Agreement and a
Registration Rights Agreement, in each case to which the issuer and certain of
its stockholders are party, a copy of which may be inspected at the principal
office of the issuer or obtained from the issuer without charge.

 

Each certificate representing Investor Shares shall also have the following
legend endorsed conspicuously thereupon:

 

13

--------------------------------------------------------------------------------


 

The shares of stock represented by this certificate were originally issued to,
or issued with respect to shares originally issued to, the following Investor:
              .

 

Each certificate representing Management Shares shall also have the following
legend endorsed conspicuously thereupon:

 

The shares of stock represented by this certificate were originally issued to,
or issued with respect to shares originally issued to, the following Manager:
              .

 

Any person who acquires Shares which are not subject to any of the terms of this
Agreement shall have the right to have such legend (or the applicable portion
thereof) removed from certificates representing such Shares.

 

7.2.       1933 Act Legends.  Each certificate representing Shares shall have
the following legend endorsed conspicuously thereupon:

 

The securities represented by this certificate were issued in a private
placement, without registration under the Securities Act of 1933, as amended
(the “Act”), and may not be sold, assigned, pledged or otherwise transferred in
the absence of an effective registration under the Act covering the transfer or
an opinion of counsel, satisfactory to the issuer, that registration under the
Act is not required.

 

7.3.       Stop Transfer Instruction.  The Company will instruct any transfer
agent not to register the Transfer of any Shares until the conditions specified
in the foregoing legends are satisfied.

 

7.4.       Termination of 1933 Act Legend.  The requirement imposed by Section
7.2 hereof shall cease and terminate as to any particular Shares (i) when, in
the opinion of Ropes & Gray LLP, or other counsel reasonably acceptable to the
Company, such legend is no longer required in order to assure compliance by the
Company with the Securities Act or (ii) when such Shares have been effectively
registered under the Securities Act or transferred pursuant to Rule 144. 
Wherever (x) such requirement shall cease and terminate as to any Shares or (y)
such Shares shall be transferable under paragraph (k) of Rule 144, the holder
thereof shall be entitled to receive from the Company, as the case may be,
without expense, new certificates not bearing the legend set forth in Section
7.2 hereof.

 

8.             AMENDMENT, TERMINATION, ETC.

 

8.1.       Oral Modifications.  This Agreement may not be orally amended,
modified, extended or terminated, nor shall any oral waiver of any of its terms
be effective.

 

8.2.       Written Modifications.  This Agreement may be amended, modified,
extended or terminated, and the provisions hereof may be waived, only by an
agreement in writing signed by the Company and the Stockholders that hold a
majority of the Shares held by all Stockholders;

 

14

--------------------------------------------------------------------------------


 

provided, however, that any amendment, modification, extension, termination or
waiver (an “Amendment”) shall also require the consent of any Stockholder who
would be disproportionately and adversely affected thereby.

 

Each such Amendment shall be binding upon each party hereto and each holder of
Shares subject hereto.  In addition, each party hereto and each holder of Shares
subject hereto may waive any right hereunder by an instrument in writing signed
by such party or holder.

 

8.3.       Effect of Termination.  No termination under this Agreement shall
relieve any Person of liability for breach prior to termination.

 

9.             DEFINITIONS.  For purposes of this Agreement:

 

9.1.       Certain Matters of Construction.  In addition to the definitions
referred to or set forth below in this Section 9:

 

(a)           The words “hereof’, “herein”, “hereunder” and words of similar
import shall refer to this Agreement as a whole and not to any particular
Section or provision of this Agreement, and reference to a particular Section of
this Agreement shall include all subsections thereof;

 

(b)           The word “including” shall mean including, without limitation;

 

(c)           Definitions shall be equally applicable to both nouns and verbs
and the singular and plural forms of the terms defined; and

 

(d)           The masculine, feminine and neuter genders shall each include the
other.

 

9.2.       Definitions.  The following terms shall have the following meanings:

 

“Adverse Claim” shall have the meaning set forth in Section 8-102 of the
applicable Uniform Commercial Code.

 

“Affiliate” shall mean, with respect to any specified Person, (i) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise); and (ii) with respect to any natural Person, any Member
of the Immediate Family of such natural Person.

 

“Affiliated Fund” means with respect to any Investors, each corporation, trust,
limited liability company, general or limited partnership or other entity under
common control with that Investor (including any such entity with the same
general partner or principal investment advisor as that Investor or with a
general partner or principal investment advisor that is an Affiliate of the
general partner or principal investment advisor of that Investor), and in the
case of the LLC, Affiliated Fund shall include each member of the LLC.

 

15

--------------------------------------------------------------------------------


 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Amendment” shall have the meaning set forth in Section 8.2.

 

“Board” shall mean the board of directors of the Company.

 

“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.

 

“Cause”, with respect to any Manager, shall mean the following events or
conditions, as determined by the Board in its reasonable judgment:  (i) the
refusal or failure to perform (other than by reason of disability), or material
negligence in the performance of such Manager’s duties and responsibilities to
the Company or any of its Affiliates, or refusal or failure to follow or carry
out any reasonable direction of the Board, and the continuance of such refusal,
failure or negligence for a period of 10 days after notice to such Manager; (ii)
the material breach by such Manager of any provision of any material agreement
between such employee and the Company or any of its Affiliates; (iii) fraud,
embezzlement, theft or other dishonesty by such Manager with respect to the
Company or any of its Affiliates; (iv) the conviction of, or a plea of nolo
contendere by, such Manager to any felony or any other crime involving
dishonesty or moral turpitude; and (v) any other conduct that involves a breach
of fiduciary obligation on the part of such Manager or otherwise could
reasonably be expected to have a material adverse effect upon the business,
interests or reputation of the Company or any of its Affiliates.

 

“Change of Control” shall mean the occurrence of any of the following: (i) any
consolidation or merger of the Company with or into any other corporation or
other Person, or any other corporate reorganization or transaction (including
the acquisition of capital stock of the Company), whether or not the Company is
a party thereto, in which the stockholders of the Company immediately prior to
such consolidation, merger, reorganization or transaction, own capital stock
either (A) representing directly, or indirectly through one or more entities,
less than fifty percent (50%) of the economic interests in or voting power of
the Company or other surviving entity immediately after such consolidation,
merger, reorganization or transaction or (B) that does not directly, or
indirectly through one or more entities, have the power to elect a majority of
the entire board of directors of the Company or other surviving entity
immediately after such consolidation, merger, reorganization or transaction,
(ii) any stock sale or other transaction or series of related transactions,
whether or not the Company is a party thereto, after giving effect to which in
excess of fifty percent (50%) of the Company’s voting power is owned directly,
or indirectly through one or more entities, by any Person and its “affiliates”
or “associates” (as such terms are defined in the rules adopted by the
Commission under the Exchange Act), other than the Investors and their
respective Affiliated Funds, excluding, in any case referred to in clause (i) or
(ii) the Initial Public Offering or any bona fide primary or secondary public
offering following the occurrence of the Initial Public Offering; or (iii) a
sale, lease or other disposition of all or substantially all of the assets of
the Company.

 

“Closing” shall have the meaning set forth in Section 1.1.

 

“Commission” shall mean the Securities and Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

“Common Stock” shall mean the common stock, par value $0.10 per share, of the
Company.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Confidential Information” shall have the meaning set forth in Section 5.3.

 

“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock (other than Common Stock) or other securities (other than Options and
Warrants) which are directly or indirectly convertible into or exchangeable or
exercisable for shares of Common Stock.

 

“Cost” shall mean with respect to any Management Shares, the purchase price paid
for such Management Shares by the original holder thereof less any distributions
received with respect to such Management Shares; provided, that the Cost of (i)
unvested shares of capital stock shall equal the purchase price paid for such
shares, if any, and (ii) unvested options shall equal zero; and provided,
further, that any consideration included in the purchase price for any unvested
Shares shall equal zero.

 

“Disability”, with respect to any Manager, shall have the meaning ascribed to
such term in any employment agreement, severance or other similar agreement
between such Manager and the Company or any of its subsidiaries, or, if no such
agreement exists or the provisions of such agreements conflict, the disability
of a Manager during his employment hereunder through any illness, injury,
accident or condition of either a physical or psychological nature as a result
of which he is unable to perform substantially all of his duties and
responsibilities hereunder, notwithstanding the provision of any reasonable
accommodation, for ninety (90) consecutive days during any period of three
hundred and sixty-five (365) consecutive calendar days.

 

“Equivalent Shares” shall mean, at any date of determination, (i) as to any
outstanding shares of Common Stock, such number of shares of Common Stock and
(ii) as to any outstanding Options, Warrants or Convertible Securities which
constitute Shares, the maximum number of shares of Common Stock for which or
into which such Options, Warrants or Convertible Securities may at the time be
exercised, converted or exchanged (or which will become exercisable, convertible
or exchangeable on or prior to, or by reason of, the transaction or circumstance
in connection with which the number of Equivalent Shares is to be determined).

 

“Escrow Agent” shall have the meaning set forth in Section 6.2.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from
time to time.

 

“Fair Market Value” shall mean, as of any date, as to any Share, the Board’s
good faith determination of the fair value of such Share as of the applicable
reference date.

 

“Five Percent Stockholder” shall have the meaning set forth in Section 5.1.

 

“Highfields Funds” shall have the meaning set forth in the Preamble.

 

17

--------------------------------------------------------------------------------


 

“Initial Public Offering” shall mean the initial Public Offering registered on
Form S-1 (or any successor form under the Securities Act) after the date hereof.

 

“Investors” shall have the meaning set forth in the Preamble.

 

“Investor Shares” shall mean all Shares held by an Investor.

 

“Issuance” shall have the meaning set forth in Section 3.

 

“Issuer” shall have the meaning set forth in Section 3.

 

“LLC” shall have the meaning set forth in the Preamble.

 

“Management Call Group” shall have the meaning set forth in Section 4.1.

 

“Management Call Notice” shall have the meaning set forth in Section 4.1.3.

 

“Management Call Notice Date” shall have the meaning set forth in Section 4.1.3.

 

“Management Call Option” shall have the meaning set forth in Section 4.1.

 

“Management Participation Shares” means Purchased Management Shares and, without
duplication, Vested Management Shares.

 

“Management Shares” shall mean all Shares held by a Manager.  Any Management
Shares that are Transferred by the holder thereof to such holder’s Permitted
Transferees shall remain Management Shares in the hands of such Permitted
Transferee.

 

“Managers” shall have the meaning set forth in the Preamble.

 

“Members of the Immediate Family” means, with respect to any individual, each
spouse or child or other descendants of such individual, each trust created
solely for the benefit of one or more of the aforementioned Persons and their
spouses and each custodian or guardian of any property of one or more of the
aforementioned Persons in his or her capacity as such custodian or guardian.

 

“Merger Agreement” shall have the meaning set forth in the Recitals.

 

“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Common Stock from the Company, other than any such option held
by the Company or any right to purchase shares pursuant to this Agreement.

 

“Other Securities” shall have the meaning set forth in Section 3.1.3.

 

“Participating Buyer” shall have the meaning set forth in Section 3.1.2.

 

“Participation Notice” shall have the meaning set forth in Section 3.1.1.

 

“Participation Offerees” shall have the meaning set forth in Section 3.1.1.

 

18

--------------------------------------------------------------------------------


 

“Participation Portion” shall have the meaning set forth in Section 3.1.1.

 

“Permitted Transferee” shall have the meaning set forth in Section 2.1.

 

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

 

“Price Per Equivalent Share” means the Board’s good faith determination of the
price per Equivalent Share of any Convertible Securities or Options which are
the subject of an issuance pursuant to Section 3 hereof.

 

“Prospective Subscriber” shall have the meaning set forth in Section 3.1.1.

 

“Prospective Transferee” shall mean any Person other than a competitor of the
Company.

 

 “Public Offering” shall mean a public offering and sale of Common Stock for
cash pursuant to an effective registration statement under the Securities Act.

 

“Purchased Management Shares” shall mean, with respect to any Manager or direct
or indirect Permitted Transferee of a Manager, all of the Management Shares
which were either (i) originally purchased from the Company by that Manager for
cash, (ii) retained by that Manager in respect of Rollover Shares (as defined in
the Merger Agreement) or (iii) retained by that Manager in respect of Rollover
Options (as defined in the Merger Agreement).  Shares issued to Managers
directly or indirectly pursuant to an incentive plan or scheme, including any
restricted stock award (whether or not vested), Options and Shares issued upon
exercise of Options (except those specified in clause (iii) above), are not
Purchased Management Shares for purposes of this Agreement.

 

“Registration Rights Agreement” shall have the meaning set forth in the
Recitals.

 

“ROFR Acceptance Notice” shall have the meaning set forth in Section 2.2.3.

 

“ROFR Offer Notice” shall have the meaning set forth in Section 2.2.2.

 

“ROFR Option” shall have the meaning set forth in Section 2.2.2.

 

“Sale” shall mean a Transfer for value and the terms “Sell” and “Sold” shall
have correlative meanings.

 

“Securities Act” shall mean the Securities Act of 1933, as in effect from time
to time.

 

“Shares” shall mean (i) all shares of Common Stock held by a Stockholder,
whenever issued, including all shares of Common Stock issued upon the exercise,
conversion or exchange of any Options, Warrants or Convertible Securities and
(ii) all Options, Warrants and Convertible Securities held by a Stockholder
(treating such Options, Warrants and Convertible Securities as a number of
Shares equal to the number of Equivalent Shares represented by such

 

19

--------------------------------------------------------------------------------


 

Options, Warrants and Convertible Securities for all purposes of this Agreement
except as otherwise specifically set forth herein).

 

“Stockholders” shall have the meaning set forth in the Preamble.

 

“Subject Securities” shall have the meaning set forth in Section 3.

 

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise.

 

“Unvested Management Shares” shall mean, at any time, all Management Shares that
are not Vested Management Shares or Purchased Management Shares.

 

“Vested Management Shares” shall mean, at any time, all Management Shares that
are granted or issued under any restricted stock award, stock option award or
similar program with respect to which all applicable vesting conditions have
been satisfied.

 

“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Common Stock.

 

10.           MISCELLANEOUS.

 

10.1.     Authority:  Effect.  Each party hereto represents and warrants to and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound.  This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association.

 

10.2.     Notices.  Any notices, requests, demands, claims and other
communications required or permitted in this Agreement shall be effective if in
writing and (a) delivered personally, (b) sent by facsimile, or (c) sent by
overnight courier, in each case, addressed as follows:

 

 

If to the Company to:

 

 

 

 

 

 

Michaels Stores, Inc.

 

 

8000 Bent Branch Drive

 

 

Irving, Texas  75261

 

 

Facsimile:

(972) 409-1901

 

 

Attention:

Jeffrey N. Boyer

 

 

 

Mark V. Beasley

 

20

--------------------------------------------------------------------------------


 

 

with copies to:

 

 

 

 

 

 

 

Ropes & Gray LLP

 

 

 

One International Place

 

 

 

Boston, MA  02110

 

 

Facsimile:

(617) 951-7050

 

 

Attention:

David C. Chapin

 

 

 

William M. Shields

 

 

 

R. Newcomb Stillwell

 

 

 

 

 

If to the LLC, to:

 

 

 

 

 

 

 

c/o Bain Capital Partners, LLC

 

 

 

111 Huntington Avenue

 

 

 

Boston, Massachusetts  02199

 

 

Facsimile:

(617) 516-2010

 

 

Attention:

Matthew S. Levin

 

 

 

Todd M. Cook

 

and

 

 

 

 

 

 

 

c/o Blackstone Management Associates V, LLC

 

 

 

345 Park Avenue, 31st Floor

 

 

 

New York, New York 10154

 

 

Facsimile:

(212) 583-5712

 

 

Attention:

Michael Chae

 

 

 

Matthew S. Kabaker

 

 

 

 

 

with copies to:

 

 

 

 

 

 

 

Ropes & Gray LLP

 

 

 

One International Place

 

 

 

Boston, MA  02110

 

 

Facsimile:

(617) 951-7050

 

 

Attention:

David C. Chapin

 

 

 

William M. Shields

 

 

 

R. Newcomb Stillwell

 

 

 

 

 

If to the Highfields Funds, to them:

 

 

 

 

 

 

 

c/o Highfields Capital Management LP

 

 

 

John Hancock Tower

 

 

 

200 Clarendon Street, 51st Floor

 

 

 

Boston, Massachusetts 02116

 

 

Facsimile:

(617) 850-7503

 

 

Attention:

Joseph Mazzella

 

21

--------------------------------------------------------------------------------


 

 

with copies to:

 

 

 

 

 

 

 

Goodwin Procter LLP

 

 

 

Exchange Place

 

 

 

Boston, Massachusetts 02109

 

 

Facsimile:

617) 523-1231

 

 

Attention:

Laura C. Hodges Taylor

 

 

 

 

 

If to 4390075 Canada Inc., to:

 

 

 

 

 

 

 

4390075 Canada Inc.

 

 

 

1 St Clair Avenue East

 

 

 

Suite 1003

 

 

 

Toronto, Ontario

 

 

 

M4T 2V7

 

 

 

Canada

 

 

Facsimile:

(514) 201-5290

 

 

Attention:

Gregory David

 

If to a Manager, or a direct or indirect transferee of a Manager, to it at the
address set forth in the records of the Company.

 

If to any other Stockholder, to it at the address set forth in the records of
the Company.

 

Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.

 

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) on the
date received if delivered by facsimile on a business day, or if not delivered
on a business day, on the first business day thereafter and (c) 2 business days
after being sent by overnight courier.  Each of the parties hereto shall be
entitled to specify a different address by giving notice as aforesaid to each of
the other parties hereto.

 

10.3.     Merger; Binding Effect, Etc.  This Agreement, together with the
Registration Rights Agreement, constitute the entire agreement of the parties
with respect to their subject matter, supersede all prior or contemporaneous
oral or written agreements or discussions with respect to such subject matter,
and shall be binding upon and inure to the benefit of the parties hereto and
their respective heirs, representatives, successors and permitted assigns. 
Except as otherwise expressly provided herein, no Stockholder party hereto may
assign any of his, her or its respective rights or delegate any of his, her or
its respective obligations under this Agreement without the prior written
consent of the Company and the Stockholders that hold a majority of the Shares
held by all Stockholders, and any attempted assignment or delegation in
violation of the foregoing shall be null and void.

 

22

--------------------------------------------------------------------------------


 

10.4.     Descriptive Heading.  The descriptive headings of this Agreement are
for convenience of reference only, are not to be considered a part hereof and
shall not be construed to define or limit any of the terms or provisions hereof.

 

10.5.     Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.

 

10.6.     Severability.  In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law.  The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

 

10.7.     No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and each Stockholder covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of any Stockholder or of any Affiliate or assignee thereof, as such,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any current or future
officer, agent or employee of any Stockholder or any current or future member of
any Stockholder or any current or future director, officer, employee, partner or
member of any Stockholder or of any Affiliate or assignee thereof, as such, for
any obligation of any Stockholder under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.

 

11.           GOVERNING LAW.

 

11.1.     Governing Law.  This Agreement and all claims arising out of or based
upon this Agreement or relating to the subject matter hereof shall be governed
by and construed in accordance with the domestic substantive laws of the State
of New York without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

 

11.2.     Consent to Jurisdiction.  Each party to this Agreement, by its
execution hereof, (a) hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the State of New York for the purpose
of any action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-

 

23

--------------------------------------------------------------------------------


 

named courts is improper, or that this Agreement or the subject matter hereof or
thereof may not be enforced in or by such court and (c) hereby agrees not to
commence or maintain any action, claim, cause of action or suit (in contract,
tort or otherwise), inquiry, proceeding or investigation arising out of or based
upon this Agreement or relating to the subject matter hereof or thereof other
than before one of the above-named courts nor to make any motion or take any
other action seeking or intending to cause the transfer or removal of any such
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation to any court other than one of the
above-named courts whether on the grounds of inconvenient forum or otherwise. 
Notwithstanding the foregoing, (x) to the extent that any party hereto is or
becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (a) above;
and (y) any party to this Agreement may commence and maintain an action to
enforce a judgment of any of the above-named courts in any court of competent
jurisdiction.  Each party hereto hereby consents to service of process in any
such proceeding in any manner permitted by New York law, and agrees that service
of process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 10.2 hereof is reasonably calculated to
give actual notice.

 

11.3.     WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. 
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 11.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT.  ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.3 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

 

11.4.     Exercise of Rights and Remedies.  No delay of or omission in the
exercise of any right, power or remedy accruing to any party as a result of any
breach or default by any other party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed as a waiver of or acquiescence
in any such breach or default, or of any similar breach or default occurring
later; nor shall any such delay, omission nor waiver of any single breach or
default be deemed a waiver of any other breach or default occurring before or
after that waiver.

 

[Signature pages follow]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date first above written.

 

COMPANY

MICHAELS STORES, INC.

 

 

 

 

 

By:

/s/ Jeffrey N. Boyer

 

 

Name: Jeffrey N. Boyer

 

 

Title:   President and Chief Financial Officer

 

[Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

INVESTORS

MICHAELS HOLDINGS LLC

 

 

 

 

 

By:

/s/ Todd Cook

 

 

Name: Todd Cook

 

 

Title: Vice President, Secretary and

 

 

Assistant Treasurer

 

[Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

INVESTORS

HIGHFIELDS CAPITAL I LP, a Delaware limited
partnership

 

 

 

By:

Highfields Associates LLC, its General Partner

 

 

 

 

 

By:

/s/ Richard L. Grubman

 

 

 

Name:Richard L. Grubman

 

 

Title:  Managing Member

 

 

 

 

 

HIGHFIELDS CAPITAL II LP, a Delaware limited
partnership

 

 

 

By:

Highfields Associates LLC, its General Partner

 

 

 

 

 

By:

/s/ Richard L. Grubman

 

 

 

Name:Richard L. Grubman

 

 

Title:  Managing Member

 

 

 

 

 

HIGHFIELDS CAPITAL III LP, a Cayman Islands
exempted limited partnership

 

 

 

By:

Highfields Associates LLC, its General Partner

 

 

 

 

 

By:

/s/ Richard L. Grubman

 

 

 

Name:Richard L. Grubman

 

 

Title:  Managing Member

 

[Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

INVESTORS

4390075 CANADA INC.

 

 

 

 

 

By:

/s/ Gregory David

 

 

Name: Gregory David

 

 

Title:Director

 

[Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

--------------------------------------------------------------------------------